In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00043-CV
                              NO. 09-21-00044-CV
                              NO. 09-21-00045-CV
                              __________________

                       WILLIAM GOLDEN, Appellant

                                        V.

              MILSTEAD TOWING AND STORAGE, AGENT,
              STEPHEN MEREDITH, AMANDA MASON AND
                    JOSH ROTHSTEIN, Appellees

__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
           Trial Cause Nos. 20-31968, 20-31969 and 20-31970
__________________________________________________________________

                         MEMORANDUM OPINION

      Pro se Appellant William Golden filed three suits for wrongful towing of three

vehicles (two automobiles and a small box trailer). 1 He sued Amanda Mason, John




      1
         Chapter 2308 of the Texas Occupations Code—the Texas Towing and
Booting Act—establishes a procedure for challenging the towing or booting of a
vehicle. See Tex. Occ. Code Ann. §§ 2308.001-505; see also Manderscheid v. LAZ
                                       1
Rothstein, Lake Conroe Village Home Owner’s Association, Stephen Meredith, and

Milstead Towing and Storage. The suits were filed in Justice of the Peace Court

Precinct Two in Montgomery County, Texas. The Justice of the Peace Court ruled

against Golden and for the defendants and ordered take-nothing judgments in all

three cases. Golden pursued a de novo appeal to the County Court at Law Number

Two, in Montgomery County.2 After a bench trial, the County Court at Law ruled

against Golden and for the defendants and ordered take-nothing judgments. Golden

appealed to this Court. We affirm.

      At the bench trial, Golden complained that he did not think his vehicles should

have been towed. He said he received notice from the Sheriff that they were towed

and how to retrieve the vehicles. He paid a fee to Milstead and got his vehicles.

Golden claimed he never received the letters that the Association and Milstead

mailed to warn him the vehicles would be towed. According to Golden, he was

storing his vehicles on the vacant lot while he had been doing some work for the

new owner of the lot, and he had permission to do so from the new owner of the lot,

who was not the owner of record for the lot.




Parking of Tex., LLC, 506 S.W.3d 521, 523, 527 (Tex. App.—Houston [1st Dist.]
2016, pet. denied) (citing Tex. Occ. Code Ann. § 2308.452).
      2
        Because an appeal from a justice of the peace court is de novo, we refer to
the County Court at Law No. 2 as the trial court. See Tex. R. Civ. P. 506.3.
                                         2
      Amanda Mason, manager for the HOA, testified that the HOA deed

restrictions provide that no lot in the subdivision may be used for storage, and that

the HOA towing policy is included in the filed documents for the subdivision and

posted on the HOA website. She also testified that Golden’s vehicles were parked

on a vacant lot in the subdivision, and the vehicles contained trash and debris.

According to Mason, the vehicles “were stickered and given 24 hours to be towed”

in accordance with the HOA policy, the Association went beyond that and gave

fifteen days, and she sent letters by regular and certified mail on behalf of the HOA

giving notice to the owner of record of the lot. She also testified that she requested

Milstead Towing to tow the vehicles based on the HOA towing policy and the towing

contract the Association had with Milstead Towing. Larry Sarchett, appearing on

behalf of Milstead Towing, also testified that Milstead had a contract for towing with

the HOA, that his signs about what he called “unauthorized towing” were posted

“everywhere[]” in the subdivision, and that Milstead towed the vehicles as requested

by the HOA and sent notice to the address of the registered owner of the vehicles.

      In its Final Judgment, the trial court found for the defendants and ordered that

Golden take nothing. The trial court made Findings of Fact and Conclusions of Law.




                                          3
                                 Inadequate Brief on Appeal

      Appellant was pro se in the lower court proceedings and he is pro se on

appeal. 3 Generally, we construe an appellant’s pro se brief liberally. See Giddens v.

Brooks, 92 S.W.3d 878, 880 (Tex. App.—Beaumont 2002, pet. denied) (“pro se

pleadings and briefs are to be liberally construed[]”). That said, a pro se litigant is

held to the same standards as licensed attorneys and must comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-

85 (Tex. 1978). The brief must articulate the issues we are to decide, and it fails to

comply with the rules if we must speculate or guess about the appellant’s issues. Lee

v. Abbott, No. 05-18-01185-CV, 2019 Tex. App. LEXIS 3601, at *3 (Tex. App.—

Dallas May 3, 2019, no pet.) (mem. op.). We are not an advocate for any of the

parties, we do not search the record to identify possible or unassigned trial court

error, and we do not search for facts or legal authorities that may support a party’s

position. Id.; see also Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso

2007, no pet.) (explaining that an appellate court has no duty nor right to perform an

independent review of the record and applicable law to determine there was error).

      Appellant’s pro se brief is disjointed and difficult to follow. His issues and

arguments are confusing and are inadequately briefed. See Tex. R. App. P. 38.1(i)

(requiring an appellate brief to provide “a clear and concise argument for the


      3
          Appellees were also pro se below and did not file a brief on appeal.
                                          4
contentions made, with appropriate citations to authorities and to the record[]”);

Serrano v. Union Planters Bank, N.A., 162 S.W.3d 576, 578 (Tex. App.—El Paso

2004, pet. denied) (refusing to address seventeen of pro se appellant’s eighteen

issues because they were “virtually incomprehensible and nonsensical and do not

frame any issues for review by this court”); Massey v. Royall, No. 14-02-01260-CV,

2004 Tex. App. LEXIS 719, at *1 (Tex. App.—Houston [14th Dist.] Jan. 27, 2004,

no pet.) (mem. op.) (holding that pro se appellant’s incomprehensible issue could

not be addressed).

      In the Appellant’s brief, he states his “Issues Presented for Review,” and

therein he says that he was denied a full and fair Tow Hearing, that the Justice of the

Peace court abused its discretion making oral findings, and that the Justice of the

Peace court erred in failing to make written findings. Each of these alleged

complaints and Appellant’s discussion about them, if any, describes alleged defects

about the proceeding held in the Justice of the Peace Court. The Justice of the Peace

Court is not a court of record, so there is no record in a justice court. An appeal from

the justice of the peace court to the county court at law is de novo, and the county

court at law does not review any alleged errors made by the justice court. See Triple

Crown Moving and Storage, LLC v. Ackerman, 632 S.W.3d 626, 631 (Tex. App.—

El Paso 2020, no pet.); see also Villalon v. Bank One, 176 S.W.3d 66, 69-70 (Tex.

App.—Houston [1st Dist.] 2004, pet. denied) (“[P]erfection of an appeal to county

                                           5
court from a justice court for trial de novo vacates and annuls the judgment of the

justice court.”). Therefore, any alleged errors in the Justice Court were mooted

because the entire judgment in the Justice Court was set aside once the case was

appealed to the County Court at Law. See Triple Crown Moving and Storage, LLC,

632 S.W.3d at 636. We overrule these alleged issues.

      Later in his brief, Appellant has another section styled, “Issues Presented[,]”

wherein he states: “The County Court’s determination that there was no violation of

Tex. Occ. Code section 2308.401 and 2308.402 that could have made the Tow

improper. The County Court Abused It’s discretion in her Findings of Fact and

Conclusions of Law.” The first statement is incomplete and presents nothing for our

review. The second statement and the discussion that follows it fails to contain a

clear and concise argument for the contentions made, and it lacks appropriate

citations to legal authorities and to the record. See Tex. R. App. P. 38.1(i). Appellant

fails to specify which findings of fact and conclusions of law he challenges, and he

fails to provide applicable legal authority in support of his contentions. Appellant

makes other statements in his brief that appear to be critical of the County Court at

Law, followed by general statements of what Appellant considers to be “the law” or

with some quoted sections of statutes. He then fails to explain how his cited cases or

statutes apply to his complaints or stated issues.




                                           6
      In some instances, his statements are even contradicted by other statements in

his brief. For example, Appellant says that the trial court erred in failing to make a

specific finding on whether there was probable cause for the towing, but he states in

his factual summary that “the County Court found that there was probable cause for

the tow, and that no other violations occurred that would entitle Appellant to

recovery.” Appellant also fails to cite any legal authority for his contention that the

trial court erred in failing to make a specific finding that there was probable cause

for the tow. Appellant also fails to establish how he was harmed by the absence of

an express finding on probable cause to tow.

      Appellant generally states that the trial court abused its discretion in making

its findings of fact and conclusions of law. 4 The appellate record does not reflect that



      4
       The trial court’s conclusions of law were as follows:
      1. The case involved complaint[s] of unauthorized towing for lack of
          probable cause and for towing charge greater than authorized.
      2. The complaint must be filed within fourteen days of written notice
          regarding the towing. There was insufficient evidence to prove that
          Plaintiff ever received actual written notice of the towing.
          Plaintiff’s complaint was filed in a timely manner and is entitled
          to [a] hearing.
      3. Burden of proof is on the person filing the complaint, therefor[e]
          Plaintiff.
      4. The law states that homeowner’s association are considered
          “parking facilities”.
      5. Parking facilities may tow vehicles that are considered
          “Unauthorized Vehicle”.
      6. Plaintiff failed to present sufficient evidence to show that the
          vehicle[s] [were] not an unauthorized vehicle in accordance with
                                          7
Appellant made his complaints to the findings or conclusions in the trial court. “A

party has an obligation to point out deficiencies in the filed findings of fact or

conclusions of law or any complaints regarding [the] same are waived.” See

Dominguez v. Castaneda, 163 S.W.3d 318, 328 (Tex. App.—El Paso 2005, pet.

denied). Because Appellant did not do so, and because there is ample evidence to

support the trial court’s findings and its judgment, we hold that Appellant’s

complaints were waived. See id.



            the particular deed restrictions or homeowner’s association towing
            policy.
      7.    Plaintiff failed to establish that the vehicle[s] [were] parked in a
            place that would be permissible.
      8.    Plaintiff failed to present sufficient evidence to show that notice
            was not given in compliance with Texas Towing and Booting Act.
      9.    Plaintiff failed to present sufficient evidence that Milstead Towing
            and Storage was not authorized to tow the vehicle[s] in accordance
            with Towing Company’s Authority to Tow and Store
            Unauthorized Vehicle under Texas law.
      10.   Plaintiff failed to present sufficient evidence to show that the
            Homeowner’s Association failed to comply with the code
            regarding proper procedure for signage or for notice required by
            Tex. Occ. Code Ann. Sec. 2308.252 Removal and Storage of
            Unauthorized Vehicle.
      11.   There was no evidence presented by Plaintiff that the charge for
            the towing was greater than the amount authorized by law.
      12.   Plaintiff shall not prevail on claims of unauthorized towing of
            vehicle.
      13.   Plaintiff shall not prevail on claims of improper charges for greater
            than the amount authorized by law.
      14.   Plaintiff and Defendant[s] shall each take nothing from this
            judgment.

                                           8
      To comply with Rule 38.1, an appellant must cite existing and relevant legal

authority and apply the facts to the cited law to show how the trial court committed

error. See Tex. R. App. P. 38.1(i); Barham v. Turner Constr. Co. of Tex., 803 S.W.2d

731, 740 (Tex. App.—Dallas 1990, writ denied) (explaining that the appellant bears

the burden of discussing his assertions of error). Due to the inadequacy of his brief,

and his failure to make his complaints known to the trial court, Appellant has waived

his complaints on appeal. See Tex. R. App. P. 38.1(i); Fredonia State Bank v. Gen.

Am. Life Ins. Co., 881 S.W.2d 279, 284-85 (Tex. 1994) (“error may be waived by

inadequate briefing[]”); McKellar v. Cervantes, 367 S.W.3d 478, 484 n.5 (Tex.

App.—Texarkana 2012, no pet.) (“Bare assertions of error, without argument or

authority, waive error.”); Serrano, 162 S.W.3d at 580; Massey, 2004 Tex. App.

LEXIS 719, at *1. We affirm the trial court’s judgment. See Atkins-January v. State

Office of Risk Mgmt., No. 09-16-00439-CV, 2017 Tex. App. LEXIS 7330, at *5

(Tex. App.—Beaumont Aug. 3, 2017, no pet.) (mem. op.) (citing Martinez v. El Paso

Cty., 218 S.W.3d 841, 845 (Tex. App.—El Paso, 2007, pet. struck)).

      AFFIRMED.

                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on April 18, 2022
Opinion Delivered May 5, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.
                                          9